department of the treasury internal_revenue_service washington d c cc dom fs it a tl-n-3709-98 date uilc number release date internal_revenue_service national_office field_service_advice memorandum for associate district_counsel cleveland district cc ner ohi cle attn christopher a fisher from deborah a butler assistant chief_counsel field service cc dom fs subject this field_service_advice responds to your request of date it is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend year year year year issue whether certain expenses are specified liability losses within the meaning of sec_172 and therefore eligible for a ten-year net_operating_loss_carryback period rather than the generally applicable three-year period conclusion the two categories of taxpayer’s expenses in issue do not qualify for the ten- year carryback for specified liability losses under sec_172 facts taxpayer is the parent company of a consolidated_group of corporations the examination of its tax years year and year resulted in a large consolidated_net_operating_loss nol for year since taxpayer had no taxable_income for the three years immediately preceding the loss_year it could not use the nol_carryback under the general three-year_rule instead the taxpayer purported to carry back the nol as a specified_liability_loss under sec_172 to even earlier year sec_1 and year law and analysis sec_172 presents a more narrow exception to the general three-year carryback rule than has been asserted by this taxpayer as well as others the specified_liability_loss exception is much more severely limited than that which would be extant under a supposed plain meaning reading of the section’s elements the correct narrower reading is based upon our interpretation of the scant legislative_history as well as the statutory and practical context within which this relief provision was adopted by congress given that backdrop the service recently sought and has now obtained a congressional clarification of the scope of the section prospectively at least see tax and trade relief extension act of reprinted in cong rec h11287 daily ed date yet the statute is only effective for tax years ending after enactment thus we are still confronted by the problem of application in any earlier years under examination as you note the only tax_court opinion to consider sec_172 to date is 107_tc_177 appeal docketed no et seq 9th cir date sealy set out a very narrow reading of the section nevertheless the opinion did not address all aspects of numerous current arguments in this area the case does however provide a service-favorable starting point for any analysis of litigation risk another tax_court case has also been briefed and we await an opinion that case is of particular relevance here see intermet corp v commissioner dkt no as presented on your facts as well intermet involves whether state taxes and interest on state and federal taxes qualify as specified liability losses we have taken the position therein that those expenditures are not eligible for the ten- year carryback under sec_172 in adhering to the principles argued and upheld in sealy and consistent with our framework for analysis in intermet and other cases we have reviewed our position as to the expenses you have questioned follows settlement of strike fund payment it is unclear to us whether this category represents ultimate payment for a tort liability at all ie whether the unfair trade practices complained of and settled are actually torts in a strict legal sense if so it is also uncertain whether such acts were merely so-called single act tort liabilities or instead were multiple act torts requiring a series of actions or failures to act over an extended period of time a substantial portion of which occurred before the three-year period prior to the taxable_year in issue see sec_172 notwithstanding this uncertainty while specific further factual development might be welcome on the basis of what we do know we would hold this category to be excluded from sec_172 in either event single act torts are not covered by the statute and are thus excluded from ten-year treatment to similar result even if the liabilities in question were multiple act torts arising from a series of actions or failures to act it is certainly not clear that these acts or failures occurred over an extended period of time therefore under either view-single or multiple--the payments are not qualified as specified liability losses under sec_172 state tax deficiencies in year as a result of state_income_tax examinations of year through year of some members of the consolidated_group taxpayer made certain tax_payments to two states it now claims specified_liability_loss treatment for these state tax_payments it is unclear whether those liabilities were contested regardless you would advise allowing sec_172 treatment while we agree that the contested v uncontested aspect is of no moment in our determination we disagree that delayed payment is adequate to support sec_172 applicability that portion of sec_172 that provides for a ten-year carryback for deferred statutory or tort liability losses was added to the code in when the economic_performance rules under sec_461 were enacted deficit_reduction_act_of_1984 publaw_98_369 the statutory context as well as the limited legislative_history indicate that congress intended the ten-year carryback to apply to only a narrow class of liabilities the distinguishing feature of those liabilities within the eligible narrow class is an element of delay in the timing of the deduction that is inherent in the nature of the deduction itself for example arguably land used for mining purposes cannot be reclaimed environmentally during the time which it is actually being mined accordingly there is an inherent delay of the deduction for reclamation expenses to later years similarly there is often a substantial time lag between selling a defective product and an injury caused by the product the state tax_liabilities at issue here do not have that inherent delay nature in intermet supra we argued our position that taxes are not within that narrow class of expenses that are eligible for the ten-year carryback there is no inherent delay in the nature of the liability as stated in our brief congress clearly did not intend the special carryback rule to apply to all liabilities for which a deduction is delayed by the economic_performance rules if merely routine costs-which surely includes state income taxes-were within the eligible class then nonpayment of current liabilities for more than three years would qualify a taxpayer for a ten-year carryback upon the payment of those costs thus the tax_payments of the subject taxpayer are likewise ineligible for the ten-year carryback case development hazards and other considerations there are obviously known litigation hazards in our current position given the paucity of cases and legislative_history addressing sec_172 in the case of united_states v balsam corp lexis 8th cir date for example the bankruptcy district and appellate courts--simply put-just would not venture past the taxpayer’s broad assertion that all its losses resulted from a fraud liability there was no analysis of the origin and nature of each of the myriad deductions or whether inherent delay was involved as to any that made up the nol involved in sum on the basis of the foregoing as to the two described expenses in issue we conclude that the expenses are not qualified specified liability losses we encourage you to seek our help in any way you need during any factual development process on the other expenses should you have any questions please call deborah a butler by s clifford m harbourt senior technician reviewer income_tax accounting branch field service division
